                                                                       Case 2:19-cv-02102-JCM-EJY Document 115
                                                                                                           114 Filed 03/17/21
                                                                                                                     03/15/21 Page 1 of 2




                                                                   1

                                                                   2

                                                                   3

                                                                   4

                                                                   5

                                                                   6

                                                                   7

                                                                   8                                   UNITED STATES DISTRICT COURT

                                                                   9                                          DISTRICT OF NEVADA

                                                                  10 LEZLIE J. GUNN, an individual,                         Case No. 2:19-cv-02102-JCM-EJY

                                                                  11                      Plaintiff,                        [PROPOSED] AMENDED JUDGMENT
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12               vs.                                      [SUBMITTED PURSUANT TO DISTRICT
                                                                                                                            COURT’S ORDER DATED MARCH 5,
                                                                  13 CHRISTINE E. DRAGE, an individual; and
                                      (310) 255-6100




                                                                     DOES 1-10, inclusive,                                  2021]
                                                                  14
                                                                                  Defendants.
                                                                  15

                                                                  16               On March 5, 2020, this court granted in part defendant Christine E. Drage’s motion for
                                                                  17 attorney fees and non-taxable costs (collectively briefed by all parties at ECF Nos. 59, 64, 68, 69, 78,

                                                                  18 81, 99, 103, 106, 107), granted in part plaintiff Lezlie Gunn’s motion for re-taxation of costs

                                                                  19 (collectively briefed by all parties at ECF Nos. 93, 98, 100) and ordered defendant Christine E. Drage

                                                                  20 to prepare and file a proposed amended judgment within 10 days. (ECF No. 109.)

                                                                  21               This court hereby amends its order and judgment dated April 10, 2020, wherein this court
                                                                  22 granted defendant Christine E. Drage’s anti-SLAPP motion and dismissed both of plaintiff Lezlie

                                                                  23 Gunn’s claims with prejudice (ECF No. 57),1 as follows:

                                                                  24

                                                                  25   1
                                                                        The facts of this case are presented in this court’s April 10, 2020 order granting the anti-SLAPP
                                                                     motion (ECF No. 57), the December 23, 2020 order denying plaintiff Lezlie Gunn’s motion for new
                                                                  26 trial or reconsideration (collectively briefed at ECF Nos. 73, 84, 85), plaintiff Lezlie Gunn’s motion to
                                                                     extend time to file a notice of appeal (collectively briefed at ECF Nos. 83, 91, 94) and plaintiff Lezlie
                                                                  27 Gunn’s motion to withdraw (collectively briefed at ECF No. 86, 95, 96) (ECF No. 103) and the March
                                                                     5, 2021 order granting attorney fees and costs in part (ECF No. 109).
                                                                  28

                                                                       4897729.1                                     Page 1 of 2
                                                                       Case 2:19-cv-02102-JCM-EJY Document 115
                                                                                                           114 Filed 03/17/21
                                                                                                                     03/15/21 Page 2 of 2




                                                                   1               Defendant Christine E. Drage shall take further judgment against plaintiff Lezlie Gunn in the

                                                                   2 total amount of $387,653.75 for attorney fees and costs awarded as follows:

                                                                   3                                                                          ECF No. 109
                                                                   4               Costs - service of summons and subpoena                    at p. 5:16-24      $    1,017.50
                                                                   5               Costs – transcripts                                        at p. 6:12-13      $    1,567.50
                                                                   6               Attorney fees re anti-SLAPP motion with 1.5 multiplier at p. 9:22             $ 257,286.75
                                                                   7               Attorney fees re motion for fees (“fee motion”)            at p. 8:17         $ 31,473.00
                                                                   8               Attorney fees re reply brief re fee motion                 at p. 9:24-25      $    8,624.50
                                                                   9               Attorney fees re post-judgment motions                     at p. 9:27-10:12   $ 77,206.50
                                                                  10               Attorney fees re reply brief re motion to supplement to at p. 11:4-5          $    5,190.00
                                                                                   fee motion
                                                                  11
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500




                                                                                   Attorney fees re reply brief re supplement to fee motion at p. 11:405         $    5,288.00
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12
                                                                                                                                                                 $387,653.75
                                                                  13
                                      (310) 255-6100




                                                                  14
                                                                                   Entered: March 17, 2021.
                                                                                            March ___, 2021.
                                                                  15
                                                                                                                                         The Honorable James C. Mahan
                                                                  16                                                                    Judge of the Nevada District Court
                                                                  17
                                                                       PROPOSED ORDER SUBMITTED BY:
                                                                  18
                                                                     JASON M. WILEY, ESQ. (Nevada Bar No. 009274)
                                                                  19 WILEY PETERSEN LAW OFFICES
                                                                     1050 Indigo Drive, Suite 200B
                                                                  20 Las Vegas, Nevada 89145
                                                                     Telephone: (702) 910-3329
                                                                  21 jwiley@wileypetersenlaw.com

                                                                  22 ROBERT M. HELLER (CA Bar No. 80984)
                                                                     robert.heller@ffslaw.com
                                                                  23 TODD M. LANDER (CA Bar No. 173031)
                                                                     todd.lander@ffslaw.com
                                                                  24 FREEMAN, FREEMAN & SMILEY, LLP
                                                                     1888 Century Park East, Suite 1500
                                                                  25 Los Angeles, California 90067
                                                                     Telephone: (310) 255-6100
                                                                  26 Facsimile: (310) 255-6200
                                                                     Admitted Pro Hac Vice
                                                                  27
                                                                     Attorneys for Defendant
                                                                  28 CHRISTINE E. DRAGE

                                                                       4897729.1                                       Page 2 of 2
